Title: To George Washington from William Heath, 2 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West Point Nov. 2d 1780
                        
                        I am this moment honored with a letter from his Excellency Governor Clinton, in which are the two following
                            paragraphs. The first of them is expressive of what I apprehended would be the case—"I shall be happy in rendering you
                            every assistance in my power in the execution of your important command; but believe me Sir the distresses of this State
                            are such that unless those who have experienced less of the war make greater exertions than they have lately done there
                            will be great difficultie’s in maintaining even your post."
                        "I find Weisenfels Regiment exceedingly deficient in point of cloathing for the climate to which they are
                            destined. I should have been glad therefore if some other Regiment better provided could have been ordered to that duty;
                            especially as I find from this consideration and because the Troops of this State conceive it an hardship to be obliged
                            perpetually to Garrison that post, it is become extremely disagreable to them. If the direction of this matter does not
                            lie with you, I shall be obliged by your communicating this sentiment to his Excellency the commander in chief."
                        I apprehend Governor Clinton has written your Excellency a full State of affairs at the Northward. I have the
                            honor to be With the greatest Respect Your Excellencys Most obedient Servt
                        
                            W. Heath
                        
                    